Wheeler, J.
This suit was dismissed, with costs, for want of pros* edition. The defendant claims a docket fee of S20 as a part of the costs to be taxed, which the clerk has disallowed. This whole subject is carefully examined, and all the cases up to that time, bearing upon it, are reviewed, by Mr. Justice Blatcheoed, in Wooster v. Handy, 23 Fed. Rep. 49. The conclusiones there reached that this docket fee in such cases is not taxable. That case is controlling here, notwithstanding the different views expressed by Judge Hammond in Partee v. Thomas, 27 Fed. Rep. 429.
Taxation of clerk affirmed.